UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1528



In re:   JARON BRICE,


                Petitioner.



              On Petition for Writ of Habeas Corpus.


Submitted:   September 13, 2016         Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Jaron Brice, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jaron Brice has filed a petition for an original writ of

habeas corpus challenging his convictions.   This court ordinarily

declines to entertain original habeas corpus petitions under 28

U.S.C. § 2241 (2012), and this case provides no reason to depart

from the general rule.     Moreover, we find that the interests of

justice would not be served by transferring the case to the

district court.     See 28 U.S.C. § 1631 (2012).   Accordingly, we

deny leave to proceed in forma pauperis, deny Brice’s motions for

summary judgment and for release pending review, and dismiss the

petition.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                PETITION DISMISSED




                                 2